TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00260-CV


  Plan B. Holdings, LLC; CIPE Real Estate Solutions, LLC; and Cheryl Cox, Appellants

                                                  v.

                          RSLLP, f/k/a Reed & Scardino LLP, Appellee




              FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-17-002555, THE HONORABLE CATHERINE MAUZY, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellants Plan B. Holdings, LLC; CIPE Real Estate Solutions, LLC; and

Cheryl Cox filed their notice of appeal on June 7, 2021. A supplemental reporter’s record for the

May 12, 2021 hearing was requested to be filed by Ms. Leah Hayes on February 18, 2022,

February 22, 2022 and March 2, 2022 by the appellants. To date, Ms. Hayes has not tendered

the record or a response.

               We therefore order Ms. Hayes to file the supplemental reporter’s record in this

cause no later than April 29, 2022. See Tex. R. App. P. 37.3(a). Failure to file the record will

result in Ms. Hayes being called before the Court to show cause why she should not be held in

contempt of this order.

               It is ordered on April 20, 2022.
Before Justices Goodwin, Baker, and Triana